DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/16/2021 has been entered.  Claims 21-29 are pending in the application.

Information Disclosure Statement
Note that the IDS comprises more than 400 pages with about 30 references per page, for an estimated total of over 11000 US references and numerous foreign references. Regarding the IDS submitted on 12/28/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each of the pages on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of some of the cited references.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 9743928 B2 in view of Beetel (US 20060273135 A1) and further in view of Viola (US 20060278680 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both U.S. Patent No. US 9743928 B2 being directed to a stapler controlling a firing member and having a display that shows closure forces, firing forces, articulation angle, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify U.S. Patent No. US 9743928 B2 with having a conventional driving cutting member with a camming member to cam the jaws closed as taught by for automated control, safety, and/or feedback purposes as taught by Beetel and Viola that teach providing/displaying operation feedback to a user with a cam member on a firing/cutting member is conventional.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hooven (US 5518163 A) in view of Whitman et al. (US 6981941 B2) in view of Beetel (US 20060273135 A1) and further in view of Viola (US 20060278680 A1).
Regarding claims 21-23, Hooven discloses a powered surgical stapler (30), comprising: a housing (FIG. 1); a motor-driven (45) input configured to generate a rotary motion; an actuator (49, figs. 1-5 or trigger, power control 82 figs. 11-16) movable relative to said housing between an unactuated position and an actuated position; an elongate shaft (41) extending from said housing; an end effector (42/70, figs. 5-11 and/or 160 
Hooven fails to explicitly disclose or teach having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state and wherein said firing member comprises a knife member and a cam member, and wherein said cam member cammingly engages said second jaw during said firing stroke.
	Whitman et al. teaches having a display (16, col. 4, lines 60-67, col. 9, lines 5-34, fig. 1) a firing lockout (disable functions based on positions, gaps, timer motor disable lockout), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (col. 14, lines 1-67, col. 17, line 42 to col. 20, line 67).
Beetel also teaches a gap/distance measurement device (50), contact sensors (60),  firing lockout (strain/displacement sensors 62 [0006-0017, 0052-0064, 0121]) force sensors (264/364, [0090, 0101, 0112]), 
Viola also teaches having similar threaded drive (74), a display/indicator (62/50) with feedback sensors that provide a display of claiming time (figs. 5-6 and 9) of jaws 21, 22, drive member progress, a lock/stop [0081, 0087] and delay of movement of firing sled [0012, 0058-0095], figs. 1-10) and Viola also teaches having a cutting/knife member (138) and a laterally-extending/camming member (142 [0062-0063]), and wherein said laterally-extending/camming member engages the second jaw (at 144/146) during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke ([0062-0063]),fig. 2).
Given the teachings and suggestion of Hooven to have the effector powered by an actuator to automatically  reset/retract the drive shaft, display status indicator for displaying feedback, it would have been obvious 
Regarding claims 24-29, Hooven discloses a powered surgical stapler (30), comprising: a housing (FIG. 1) comprising a motor (45) configured to generate a rotary motion; an actuator (49, figs. 1-5 or trigger, power control 82 figs. 11-16) movable relative to said housing between an unactuated position and an actuated position; an elongate shaft (41) extending from said housing; an end effector (42/70, figs. 5-11 and/or 160 fig. 17) extending from said elongate shaft, wherein said end effector is comprises a first jaw (74) and a second jaw (75) moveable relative to first jaw (via pin 78, col. 5, lines 9-35, figs. 6-10) between an unclamped state 
a firing lockout (miniature sensors/limit switches/Abort, col. 8, lines 17-67, figs. 18-20) configured to stop said firing member from performing said firing stroke when said replaceable staple cartridge is not seated in said end effector; and wherein said powered surgical stapler is configured to indicate to a user via a plurality of indicators (display 31/32, 202, light diodes 163 and etc.) which indicate: whether said end effector is in one of said clamped state and said unclamped state; whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state; the position of said firing member; a locked-out status indicative of said firing member being prevented from performing said firing stroke by said firing lockout; and the force experienced by the firing member during a said firing stroke wherein said plurality of indicators further indicate the force experienced by said end effector when said end effector transitions between said unclamped state and said clamped state 
Hooven states:  “the presence of a cartridge and the presence of staples in that cartridge may also be sensed. All of this information may be fed back to a controller and stored and manipulated in the control unit so that the surgeon using the instrument will instantaneously receive information as to the placement of the staples, the cutting of the tissue, the presence of staples in the cartridge, etc.” (col. 6, lines 40-47)
Hooven fails to explicitly disclose or teach having a firing lockout, a display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state and the firing member comprises a cutting/knife member and a laterally-extending/camming member, and wherein said laterally-extending/camming member engages said second jaw during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke.
	Whitman et al. teaches having a display (16, col. 4, lines 60-67, col. 9, lines 5-34, fig. 1) a firing lockout (timer motor disable lockout), display 
Beetel also teaches a gap/distance measurement device (50), contact sensors (60),  firing lockout (strain/displacement sensors 62 [0006-0017, 0052-0064, 0121]) force sensors (264/364, [0090, 0101, 0112]), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (CPU/gauge 140, [0006-0017, 0076], fig. 7) and a firing member (312/368) comprises a cutting/knife member (380) and a laterally-extending/camming member (386), and wherein said laterally-extending/camming member engages said second jaw during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke ([0093-0101], figs. 16-20).
Viola also teaches having similar threaded drive (74), a display/indicator (62/50) with feedback sensors that provide a display of claiming time (figs. 5-6 and 9) of jaws 21, 22, drive member progress, a 
Given the teachings and suggestion of Hooven to have the effector powered by an actuator to automatically reset/retract the drive shaft, display status indicator providing feedback such as cartridge presences, staples used, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hooven’s device with having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state and the firing member comprises a cutting/knife member and a laterally-extending/camming member, and wherein said laterally-extending/camming member engages said second jaw during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke for automated control, safety, and/or feedback purposes as 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-29 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731